September        12.   1975



The Honorable      Dorman     H.      Winfrey                    Opinion    No.   H-   689
Director    and Librarian
Texas    State Library                                           Re:    The authority of the Library
Box 12927,     Capitol  Station                                  and Historical    Commission   to
Austin,    Texas   78711                                         make grants-in-aid     to community
                                                                 libraries.

Dear   Dr.    Winfrey:

      You have asked our opinion as to whether          a community    library    may
receive   monetary    grants   under the Library    Systems   Act,  article    5446a,
V. T. C. S.   A “community      library ” is defined by the Act as “a small
public library   serving     a population  of less than 25, 000. ” Sec.     2(a).

       Your question         is prompted       by the circumstance         that the Act,      in de-
scribing    the operations          of both a “major       resource     center”     [a larger    public
library
library
           as defined by section
           as defined
grants-in-aid
                           by section
                                            2(7)
                                            2(8)
                      . . . shall be deposited
                                                1  and an “area
                                                   contains
                                                                     library”
                                                                language
                                                       with the governing
                                                                                  [a medium-sized
                                                                            providing     that “state
                                                                                 body!‘operating        the
respective      libraries      [see    sections    11(d) and 12(d)];      by contrast,       that portion
of the Act,      in detailingxe         operations     of a “community        library”     [ see section
131 contains        no reference       to “state    grants-in-aid.      ” You ask whether          this
omission      should be interpreted            to mean that grants       cannot be made to
“community         libraries.     ”

      We think this omission       does not control    since another   portion  of the Act
deals with grants     to libraries   and must be examined      to determine    whether
grants   can properly    be made to community       libraries.    State grants-in-aid   are
authorized   by section     14 which provides:

                              (a) A program       of state grants      within the limitations
                         of funds appropriated         by the Texas     Legislature        shall be
                         established.
                              (b) The     program     of state grants     shall include        one
                         or more       of the following:
                              (1) system     operation     grants,   to strengthen      major
                         resource      system    services    to member      libraries,       in-
                         cluding   grants    to reimburse       other libraries      for pro-
                         viding   specialized     services     to major    resource      systems;
                              (2) incentive     grants,    to encourage     libraries      to join
                         together     into larger    units of service     in order     to meet
                         criteria   for major      resc~urce    system   membership;
                              (3) establishment       grants,    to help establish       libraries


                                                p.   2997
The   Honorable      Dorman      H.   Winfrey        - Page   2   (H-689)




                         which will qualify     for major     resource    system
                         membership       in communities       without library
                         service;    and
                              (4) equalization    grants,    to help libraries   in
                         communities      with relatively      limited  taxable  re-
                         sources    to meet criteria      for major    resource
                         system    membership.

      The “establishment      grant” as defined  by subsection     (b)(3) would seem                     to
be limited  to situations    where there is no existing   library    and by definition
could not be awarded      to an operational  “community     library.    ”

      The incentive     and equalization     grants   may be made to existing           libraries
although  the language      would seem to limit the grants          to libraries     not presently
members      of a major    resource   library    system.      Accordingly,       such grants      can-
not properly    be made to existing       community      libraries.

        “System     operation     grants,    ” authorized     by subsection        (b)(l),   can properly
be awarded        to any “community          library ” if the Commission            (the Texas      State
Library      and Historical      Commission)         determines      either that the grant “will
strengthen       major   resource       system     services   to member         libraries”      or will “re-
imburse        . . . [the library]        for providing     specialized       services     to [the]    major
resource       system.   ” It would seem that grants            to community          libraries     would be
justifiable     under this subsection           as long as they contribute          to the accomplishment
of these broad purposes.              The determination        of whether        a particular      grant would
so contribute        is of course      the responsibility      of the Commission            in the proper
exercise      of its administrative         discretion.     Moreover,        where    a community        library
has a specialized        collection      of books not otherwise          readily    available     to most
libraries     and which is shared with other member                   libraries,      a grant aimed        at im-
proving     the specialized       col.lection     would come within the language              and spirit of
system      operation    grants    as defined by subsection           (b)(l).

       Accordingly,      the incentive  grants    may properly      be made to community
libraries     where a merging      of two or more      such libraries     is contemplated     and will
result    in a library   which will qualify    as an area library.         And,  “system    operation
grants”     can be awarded     to community     libraries    where    the grant will “strengthen”
the system      services    or will reimburse     a particular    library    for  providing    “special-
ized services”       to the system.




                                                p.   2998
 The   Honorable   Dorman    H.   Winfrey     - Page   3   (H-689)




                                       SUMMARY

                              System    operation    grants  and incentive     grants
                      can be awarded       to community     libraries     where the
                      proper,     prerequisite    circumstances       exist.

                                               Very    truly   yours,




APPROVED:




Opinion   Committee

jad:




                                         p.   2999